Dickerson, J.
By R. S., c. 18, § 37, before it was amended by the Public Laws of 1873, c. 91, appeals from the decision of the county commissioners were required to be taken after it had been entered of record, and before the next term of the supreme judicial court in the county where the proceedings originated. By the amendatory act the words, “it has been entered of record,” were stricken out and the words, “their return has been placed on file,” wore inserted instead thereof. The amendatory act took effect January 29, 1873.
The return of the county commissioners, in this case, was made and filed at their October term, 1870, but their proceedings were not closed and their decision was not filed, till the fifth day of March, 1873. The appeal was taken before the next term of the appellate court, in April, 1873, and duly entered in said court.
The attorney for the petitioners moved to dismiss the appeal, because it was not seasonably entered as required by the amended statute. Appeals from the decision of the county commissioners are exclusively regulated by statute. The provision of the statute in question is mandatory. It took effect before the appeal was made, and does not except cases then pending before the commissioners. Petitions pending before county commissioners are not actions within the purview of R. S., c. 1, § 3. There was no stat*436ute in force authorizing the entry of the appeal when it was made, and it should have been dismissed on the motion.

Exceptions sustained.

Appleton. O. J., Walton, Barrows, Ylrgin and Peters, JJ., concurred.